Case 2:20-cv-00369-JPH-DLP Document 5 Filed 07/29/20 Page 1 of 4 PageID #: 51




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

KOFI AJABU,                                            )
                                                       )
                              Petitioner,              )
                                                       )
                         v.                            )       No. 2:20-cv-00369-JPH-DLP
                                                       )
WARDEN, Wabash Valley Correctional                     )
Facility,                                              )
                                                       )
                              Respondent.              )

                                 ORDER TO AMEND PETITION

                                                 I.

       The only proper respondent in a habeas action is the petitioner's custodian. Therefore, the

clerk is directed to update the docket to substitute the Warden of Wabash Valley Correctional

Facility for the currently named respondents, as shown in the caption of this Order.

                                                II.

       The petitioner's motion to proceed in forma pauperis, dkt. [2], is denied as presented. He

shall have until August 27, 2020, in which to renew his motion to proceed in forma pauperis by

attaching a copy of the transactions associated with his institution trust account for the 6-month

period preceding the filing of this action on July 20, 2020.

                                                III.

       Petitioner filed the instant habeas petition pursuant to 28 U.S.C. § 2254 challenging his

state-court conviction. Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts provides that upon preliminary consideration by the district court judge, "[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is not entitled to




                                                 1
Case 2:20-cv-00369-JPH-DLP Document 5 Filed 07/29/20 Page 2 of 4 PageID #: 52




relief in the district court, the judge must dismiss the petition and direct the clerk to notify the

petitioner."

        A federal court may grant habeas relief only if the petitioner demonstrates that he is in

custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a)

(1996). In an attempt to "curb delays, to prevent 'retrials' on federal habeas, and to give effect to

state convictions to the extent possible under law," Congress revised several statutes governing

federal habeas relief as part of AEDPA. Williams v. Taylor, 529 U.S. 362, 404 (2000). "Under 28

U.S.C. § 2244(d)(1)(A), a state prisoner seeking federal habeas relief has just one year after his

conviction becomes final in state court to file his federal petition." Gladney v. Pollard, 799 F.3d

889, 894 (7th Cir. 2015). "The one-year clock is stopped, however, during the time the petitioner's

'properly filed' application for state postconviction relief 'is pending.'" Day v. McDonough, 547

U.S. 198, 201 (2006) (quoting 28 U.S.C. § 2244(d)(2)). To the extent applicable, 28 U.S.C.

§ 2244(d)(1)(C) provides that a state prisoner "has one year to file a habeas petition based on a

newly recognized constitutional right made retroactively applicable by the Supreme Court to

collateral review."

        It appears from the petition that the petitioner's one-year limitations period has expired.

Although he does not identify the case number for the conviction he challenges, the petitioner was

convicted of three counts each of murder, criminal confinement, and robbery, and one count of

burglary in St. Joseph County case number 71D02–9409–CF–963 in August 1995. Ajabu v. State,

873 N.E.2d 207 (Ind. Ct. App. 2007). A review of the online docket of the petitioner's state post-

conviction relief appeal, case number 71A05-0610-PC-00588, reveals that his petition to transfer

to the Indiana Supreme Court was denied on November 1, 2007.




                                                 2
Case 2:20-cv-00369-JPH-DLP Document 5 Filed 07/29/20 Page 3 of 4 PageID #: 53




       Finally, the petitioner indicates that he wishes to challenge both the fact of his confinement

and the conditions of his confinement. It appears that the conditions the petitioner challenges relate

to the Covid-19 pandemic and that he seeks release from confinement due to these conditions. The

petitioner is required to exhaust his available state court remedies before filing a federal habeas

action and there is no indication that he has done so in relation to this ground for relief. See 28

U.S.C. § 2254(d)(2); Money v. Pritzker, ––– F.Supp.3d at ––––, No. 20-CV-2093, 2020 WL

1820660, at *20-21 (N.D. Ill. Apr. 10, 2020) (denying habeas relief based on COVID-19

conditions and finding that "Plaintiffs have not made a satisfactory showing that the state court

system was not every bit as available as the federal courts, if not more so.").

       Therefore, the petitioner shall have through August 27, 2020, in which to file an amended

petition that 1) includes the case number of the conviction the petitioner seeks to challenge,

2) addresses the question of whether the petition is time-barred, 3) indicates whether the petitioner

has previously sought federal habeas relief, and 4) indicates whether the petitioner has exhausted

his Covid-19 related claims in state court. The clerk is directed to include a § 2254 petition with

the petitioner's copy of this Order.

       Should the petitioner fail to submit an amended petition by the above deadline, this action

will be dismissed without further opportunity to show cause. Petitioner's challenge to his

conviction will be dismissed as time-barred and his Covid-19 related ground for relief will be

dismissed as unexhausted.

SO ORDERED.

Date: 7/29/2020




                                                  3
Case 2:20-cv-00369-JPH-DLP Document 5 Filed 07/29/20 Page 4 of 4 PageID #: 54




Distribution:

KOFI AJABU
955750
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                      4
